


Exhibit 10 (l)


FIRST AMENDMENT
TO THE
RETIREMENT INCOME ASSURANCE PLAN FOR LEGACY FLEET
(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2009)


Instrument of Amendment


THIS INSTRUMENT OF AMENDMENT (the “Instrument”) is executed by BANK OF AMERICA
CORPORATION, a Delaware corporation with its principal office and place of
business in Charlotte, North Carolina (the “Company”).


Statement of Purpose
By this Instrument, the Company is amending the Retirement Income Assurance Plan
for Legacy Fleet (Amended and Restated Effective January 1, 2009) (the “Plan”)
to reflect relevant changes resulting from the freeze of The Bank of America
Pension Plan for Legacy Fleet, a component document of The Bank of America
Pension Plan for Legacy Companies. The Company has reserved the right in Section
5.1 of the Plan to amend the Plan in whole or in part, on its own behalf and on
behalf of its affiliated companies that participate in the Plan.
NOW, THEREFORE, the Company hereby amends the Plan effective as of June 30,
2012:
1.    Section 1.8 of the Plan is hereby amended to read in its entirety as
follows:
“1.8    Delink Calculation Date
The date determined by the Global Human Resources Group that is not more than 75
days after the Participant's Termination of Employment; provided, however, that
with respect to a Participant who is an Employee on October 1, 2012, the Delink
Calculation Date is a date determined by the Global Human Resources Group that
is not later than April 30, 2013.”


2.    Section 3.2(b) of the Plan is hereby amended by the addition of the
following sentence at the end thereof:


“Notwithstanding anything in this subsection to the contrary, no compensation
paid after June 30, 2012 shall be taken into account in determining Amount A.”

1

--------------------------------------------------------------------------------




3.     Section 3.4(b)(i) of the Plan is hereby amended to read in its entirety
as follows:


“(i)
Amount A is the amount of the benefit the Cash Balance Participant (or
Beneficiary) would have been entitled to receive under the Basic Plan as of the
Cash Balance Participant's Delink Calculation Date (expressed as a lump sum if
not otherwise a lump sum) if 'earnings' under the Basic Plan included deferrals
of base pay, commissions or non-discretionary incentive pay made under the Bank
of America 401(k) Restoration Plan; provided, however, that if the limits of
Section 1.16(c)(i) of the Basic Plan apply to the Cash Balance Participant, such
deferrals will be taken into account under this paragraph only to the extent the
deferrals, when added to the commissions, non-discretionary incentive pay and
actual base pay previously counted under the Basic Plan in the same year, do not
exceed the limit described in Section 1.16(c)(i) of the Basic Plan, and
'earnings' under the Basic Plan were not limited by Section 401(a)(17) of the
Code but were limited to an annual maximum of $250,000, and the limitations of
Section 415 of the Code (and provisions of the Basic Plan applying those
limitations) did not exist; and provided further, however, that the 'earnings'
taken into account for the 2012 Plan Year may not exceed $250,000 over (I)
'earnings' under the Basic Plan through June 30, 2012 and (II) 'ACC-eligible
compensation' from July 1, 2012 through December 31, 2012 under the Savings
Plan; and provided further, however, that if a participant has a Termination of
Employment in 2012 after June 30, 2012, the 'earnings' described in clause (II)
of the preceding proviso shall be considered only if the Participant's
Termination of Employment (i) occurs when the Participant meets the requirements
for Rule of 60, (ii) is because of an involuntary termination of employment by
an Affiliated Group Member that entitles the Participant to severance pay under
the Bank of America Corporate Severance Program, (iii) is in connection with a
divestiture by the Company or any Affiliated Group Member, or (iv) is a result
of the Participant's death; and”



4.    A new subsection (i) is hereby added to Section D.3. of Appendix A of the
Plan to read in its entirety as follows:


(i)
“Notwithstanding anything in this section or the Plan to the contrary, no
compensation paid after June 30, 2012 shall be taken into account in determining
a Participant's benefit under this section.”


2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Bank of America Corporation, on behalf of all of the
Participating Employers, has caused this Instrument to be duly executed on the
29 day of June, 2012.


BANK OF AMERICA CORPORATION


By:
/s/ Mark S. Behnke

Mark S. Behnke
Global Compensation, Benefits and
Shared Services Executive



3